DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction and claim filed on 10/7/2022 are acknowledged.
4.	Claims 1-14 are pending in this application.
5.	Claims 1-8 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 10/7/2022.  Claim 14 is withdrawn from consideration as being drawn to non-elected species.  
6.	Claims 9-13 are under examination. 

Elections/Restrictions
7.	Applicant’s election with traverse of Group 2 (claims 9-14) and election with traverse of a topical composition having the amino acid sequence NYRYRCKNQN and polyphenols as species of topical composition in the reply filed on 10/7/2022 is acknowledged.  
The traverse is on the ground(s) that: "it should be no undue burden on the Examiner to consider all claims in the single application."; and "because at least generic claims 1 and 9 should be in condition for allowance, this Election of Species Requirement should also be overcome and withdrawn."  This is not found persuasive because: With regards to Applicant’s arguments about undue burden, in the instant case, Applicant is assuming the only usage of instant claimed topical composition is for skin treatment in an individual in need thereof.  However, the topical composition recited in instant claim 1 is extremely broad, including each and every possible active substance.  Considering the broadest of the topical composition recited in instant claim 1, it is very likely that there are various different usages for the topical composition recited in instant claim 1.  Therefore, there is a serious burden on the Examiner and the Office if restriction is not required.  With regards to Applicant's arguments about species election, since the generic claim 9 is not in condition for allowance (see Section 12 below), the Election of Species Requirement is maintained.  Taken all these together, the requirement is still deemed proper and is therefore made FINAL in this office action.   
Group 2 is drawn to a method of a skin treatment comprising: administering a topical composition comprising a cell penetrating peptide and an active substance to an individual in need thereof; wherein the cell penetrating peptide consists of the following sequence: NYBX1BX2BNQX3, wherein N represents asparagine, Y represents tyrosine, B represents arginine or lysine, X1 represents tryptophan, alanine, phenylalanine or tyrosine, X2 represents cysteine, Q represents glutamine, and X3 represents asparagine or none.  A search was conducted on the elected species; and prior art was found.  Claim 14 is withdrawn from consideration as being drawn to non-elected species.  Claims 9-13 are examined on the merits in this office action. 
Sequence Non-Compliance
8.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below.  All sequences disclosed in the application must comply with the requirements of 37 C.F.R. 1.821-1.825, not only those recited in the claims.
In the instant case, the instant specification discloses the peptide sequence RKKRRQRRR on page 3, lines 21; and peptides NYRWRCKNQN and NYRYRCKNQN on page 18 of instant specification.  However, there is no sequence listing filed with instant application.  
All such sequences are relevant for the purposes of building a comprehensive database and properly assessing prior art.  It is therefore essential that all sequences, whether only disclosed or also claimed, be included in the database.

Objections
9.	The specification is objected to for containing/referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d).  The specification discloses the peptide sequence RKKRRQRRR on page 3, lines 21, but it is missing the sequence identifier.  
	Furthermore, the instant specification discloses the peptide sequence RKKRRQRRR on page 3, lines 21; and peptides NYRWRCKNQN and NYRYRCKNQN on page 18 of instant specification.  However, there is no sequence listing filed with instant application.
Applicant is therefore required to amend the specification to comply with 37 CFR 1.821(c) and 37 CFR 1.821(d).
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Rejections
Claim Rejections - 35 U.S.C. § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Katiyar et al (JNTERNATJONALJOURNALOPONCOLOGY, 2001, 18, pages 1307-1313) in view of Chang et al (US 2011/0280798 A1).
The instant claims 9-13 are drawn to a method of a skin treatment comprising: administering a topical composition comprising a cell penetrating peptide and an active substance to an individual in need thereof; wherein the cell penetrating peptide consists of the following sequence: NYBX1BX2BNQX3, wherein N represents asparagine, Y represents tyrosine, B represents arginine or lysine, X1 represents tryptophan, alanine, phenylalanine or tyrosine, X2 represents cysteine, Q represents glutamine, and X3 represents asparagine or none.
Katiyar et al, throughout the literature, teach topical treatment of green tea polyphenols inhibits chemical carcinogen- or ultraviolet radiation-induced skin tumorigenesis in different animal models; and treatment of green tea polyphenols to skin has been shown to modulate the biochemical pathways involved in inflammatory responses, cell proliferation and responses of chemical tumor promoters as well as ultraviolet (UV) light-induced inflammatory markers of skin inflammation, for example, Abstract; pages 1308-1309, Sections "3. Anti-inflammatory effects of green tea polyphenols" and "4. Anti-carcinogenic effects of green tea polyphenols".  Katiyar et al further teach several pharmaceutical companies are supplementing their skin care products with green tea extract or green tea polyphenols for the prevention and treatment of a variety of human skin disorders, for example, Abstract; and page 1311, Section "6. Current and future prospects of green tea for human use".  Therefore, in view of the teachings of Katiyar et al as a whole, it would have been obvious to one of ordinary skilled in the art to develop a method of treating a variety of human skin disorders in an individual in need thereof, wherein the method comprises topically administering a topical composition comprising green tea polyphenols.  It meets the limitations of the subject and the active substance recited in instant claims 9 and 11-13.
The difference between the reference and instant claims 9-13 is that the reference does not teach a topical composition having the amino acid sequence NYRYRCKNQN and polyphenols as the elected species of topical composition; the cell penetrating peptide recited instant claim 9; and the limitation of instant claim 10.  
However, Chang et al, throughout the patent, teach a new cell penetrating peptide (CPP) derived from eosinophil cationic protein (ECP) exhibits highly cell-penetrating efficiency and low toxicity; and a method for delivering a cargo into a subject by administrating a complex comprising the CPP and the desired cargo to the subject, wherein the cargo is selected from the group consisting of therapeutic agents, diagnostic probes, peptides, nucleic acids, antisense oligonucleotides, proteins, nanoparticles, liposomes, small molecules and radioactive materials, wherein the CPP increases the uptake of the cargo, and wherein the complex can be administering to the subject dermally or topically, for example, Abstract; page 1, paragraph [0001]; Figures 2-8; page 2, paragraphs [0015]-[0018]; and page 3, paragraph [0022].  Chang et al further teach ECP(32-41) consisting of the amino acid sequence NYRWRCKNQN (SEQ ID NO: 1) or ECP(32-41)D1 consisting of the amino acid sequence NYRWRCKNQ (SEQ ID NO: 2) as the CPP, for example, page 4, Examples 2 and 4.  The CPPs of ECP(32-41) and ECP(32-41)D1 in Chang et al meet the limitation of the CPP recited in instant claim 9.  Chang et al also teach the CPP derived from ECP contains a heparin binding motif; and ECP with W35Y substitution does not affect the binding ability, for example, page 1, paragraphs [0004] and [0005]; and Figure 1B.  Therefore, in view of the teachings of Chang et al as a whole, it would have been obvious to one of ordinary skilled in the art to replace W35 in ECP(32-41) consisting of the amino acid sequence NYRWRCKNQN (SEQ ID NO: 1) with Y and develop a CPP consisting of the amino acid sequence NYRYRCKNQN.   
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Katiyar et al and Chang et al to develop a method of treating a variety of human skin disorders in an individual in need thereof, wherein the method comprises topically administering a topical composition comprising a CPP and green tea polyphenols, wherein the CPP is ECP(32-41) consisting of the amino acid sequence NYRWRCKNQN (SEQ ID NO: 1), ECP(32-41)D1 consisting of the amino acid sequence NYRWRCKNQ (SEQ ID NO: 2), or ECP(32-41) with W35 replaced by Y and consisting of the amino acid sequence NYRYRCKNQN.  It reads on a topical composition having the amino acid sequence NYRYRCKNQN and polyphenols as the elected species of topical composition.
  With regards to the intended use limitation recited in instant claim 10, in the instant case, the intended use limitation does not patentably distinguish the instant claimed composition in the method recited in instant claim 9 from the prior art composition (the composition in the method developed from the combined teachings of Katiyar et al and Chang et al), since such intended use does not create a structural difference between the claimed composition in the method recited in instant claim 9 and the prior art composition.  In order to be limiting, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation (see MPEP § 2111.02).  In the instant case, there is no evidence that the prior art composition is not capable of preforming the intended use recited in instant claim 10.  Therefore, the composition in the method developed from the combined teachings of Katiyar et al and Chang et al meets the limitation of instant claim 10.
One of ordinary skilled in the art would have been motivated to combine the teachings of Katiyar et al and Chang et al to develop a method of treating a variety of human skin disorders in an individual in need thereof, wherein the method comprises topically administering a topical composition comprising a CPP and green tea polyphenols, wherein the CPP is ECP(32-41) consisting of the amino acid sequence NYRWRCKNQN (SEQ ID NO: 1), ECP(32-41)D1 consisting of the amino acid sequence NYRWRCKNQ (SEQ ID NO: 2), or ECP(32-41) with W35 replaced by Y and consisting of the amino acid sequence NYRYRCKNQN, wherein the CPP is used to deliver green tea polyphenols into skin cells, because Chang et al, throughout the patent, teach a new cell penetrating peptide (CPP) derived from eosinophil cationic protein (ECP) exhibits highly cell-penetrating efficiency and low toxicity; and a method for delivering a cargo into a subject by administrating a complex comprising the CPP and the desired cargo to the subject, wherein the cargo is selected from the group consisting of therapeutic agents, diagnostic probes, peptides, nucleic acids, antisense oligonucleotides, proteins, nanoparticles, liposomes, small molecules and radioactive materials, wherein the CPP increases the uptake of the cargo, and wherein the complex can be administering to the subject dermally or topically.  Chang et al further teach ECP(32-41) consisting of the amino acid sequence NYRWRCKNQN (SEQ ID NO: 1) or ECP(32-41)D1 consisting of the amino acid sequence NYRWRCKNQ (SEQ ID NO: 2) as the CPP.  Chang et al also teach the CPP derived from ECP contains a heparin binding motif; and ECP with W35Y substitution does not affect the binding ability.  Therefore, in view of the teachings of Chang et al as a whole, it would have been obvious to one of ordinary skilled in the art to replace W35 in ECP(32-41) consisting of the amino acid sequence NYRWRCKNQN (SEQ ID NO: 1) with Y and develop a CPP consisting of the amino acid sequence NYRYRCKNQN.   
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Katiyar et al and Chang et al to develop a method of treating a variety of human skin disorders in an individual in need thereof, wherein the method comprises topically administering a topical composition comprising a CPP and green tea polyphenols, wherein the CPP is ECP(32-41) consisting of the amino acid sequence NYRWRCKNQN (SEQ ID NO: 1), ECP(32-41)D1 consisting of the amino acid sequence NYRWRCKNQ (SEQ ID NO: 2), or ECP(32-41) with W35 replaced by Y and consisting of the amino acid sequence NYRYRCKNQN, wherein the CPP is used to deliver green tea polyphenols into skin cells.  


Obviousness Double Patenting 
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

14.	Claims 9 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US patent 10561692 B2 in view of Chang et al (US 2011/0280798 A1).
15.	Instant claims 9 and 10 are drawn to a method of a skin treatment comprising: administering a topical composition comprising a cell penetrating peptide and an active substance to an individual in need thereof; wherein the cell penetrating peptide consists of the following sequence: NYBX1BX2BNQX3, wherein N represents asparagine, Y represents tyrosine, B represents arginine or lysine, X1 represents tryptophan, alanine, phenylalanine or tyrosine, X2 represents cysteine, Q represents glutamine, and X3 represents asparagine or none.
16.	Claims 1-6 of US patent 10561692 B2 are drawn to a method of inhibiting allergy by inhibiting the release of β-hexosaminidase comprising administering a composition, wherein the composition comprises an effective amount of a sea grape extract and a cosmetically, edible or pharmaceutically acceptable excipient, wherein the sea grape extract is obtained Step 1: blend sea grape in distilled water to make a paste, wherein the weight ratio of sea grape to water is 1:1-20, mix thoroughly to give a sea grape paste; Step 2: continuous stirring of the sea grape paste at a stirring temperature of 20-100° C. for 30-120 min; Step 3: the fluid obtained after first filtration is the sea grape extract, wherein the sea grape extract comprises allergy-inhibiting activity, wherein the effective amount of the sea grape extract is 1 mg/ml or above.
17.	The difference between claims 1-6 of US patent 10561692 B2 and instant claims 9 and 10 is that claims 1-6 of US patent 10561692 B2 do not explicitly teach the cell penetrating peptide recited in instant claim 9, and the limitations of instant claim 10.
	However, Chang et al, throughout the patent, teach a new cell penetrating peptide (CPP) derived from eosinophil cationic protein (ECP) exhibits highly cell-penetrating efficiency and low toxicity; and a method for delivering a cargo into a subject by administrating a complex comprising the CPP and the desired cargo to the subject, wherein the cargo is selected from the group consisting of therapeutic agents, diagnostic probes, peptides, nucleic acids, antisense oligonucleotides, proteins, nanoparticles, liposomes, small molecules and radioactive materials, wherein the CPP increases the uptake of the cargo, and wherein the complex can be administering to the subject dermally or topically, for example, Abstract; page 1, paragraph [0001]; Figures 2-8; page 2, paragraphs [0015]-[0018]; and page 3, paragraph [0022].  Chang et al further teach ECP(32-41) consisting of the amino acid sequence NYRWRCKNQN (SEQ ID NO: 1) or ECP(32-41)D1 consisting of the amino acid sequence NYRWRCKNQ (SEQ ID NO: 2) as the CPP, for example, page 4, Examples 2 and 4.  The CPPs of ECP(32-41) and ECP(32-41)D1 in Chang et al meet the limitation of the CPP recited in instant claim 9.  
Therefore, in view of the teachings of Chang et al as a whole, it would have been obvious to one of ordinary skilled in the art to modify the method recited in claims 1-6 of US patent 10561692 B2 and develop the method recited in instant claim 9.
With regards to the intended use limitation recited in instant claim 10, in the instant case, the intended use limitation does not patentably distinguish the instant claimed composition in the method recited in instant claim 9 from the prior art composition (the composition in the method developed above), since such intended use does not create a structural difference between the claimed composition in the method recited in instant claim 9 and the composition in the method developed above.  In order to be limiting, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation (see MPEP § 2111.02).  In the instant case, there is no evidence that the composition in the method developed above is not capable of preforming the intended use recited in instant claim 10.  Therefore, the composition in the method developed above meets the limitation of instant claim 10.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658